Citation Nr: 1726743	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a right femur disability.

2.  Entitlement to a disability rating in excess of 10 percent for a bilateral hip disability.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965, from March 1965 to September 1980, and from February 1981 to October 1983.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

These matters were previously before the Board, and, in a June 2015, Board remanded the issue of entitlement to TDIU for further development.  In April 2016, the Court of Appeals for Veterans Claims (Court) remanded the remaining issues for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At issue is whether the Veteran is entitled to a disability rating in excess of 30 percent for a right femur disability.  In June 2015, the Board found that the Veteran was not entitled to a disability rating in excess of 30 percent, concluding that his right femur disability was moderately severe in nature.  38 C.F.R. § 4.73, Diagnostic Code 5313.  Nevertheless, the Court vacated that decision and remanded the matter, finding that the Board had not adequately taken into consideration 38 C.F.R. §§ 4.55, 4.56.  Namely, the Board did not consider whether the Veteran was entitled to a combined evaluation of muscle groups acting upon a single ankylosed joint, nor did the Board explain why the Veteran's disability should not be considered severe despite the fact that medical evidence of record indicated that he had a history of a compound fracture, and the fact that the Board had conceded muscle atrophy, weakness, and damage to the right thigh.  

The Board is unable to evaluate these claims based on the record before it at this time, and this matter must be remanded for a VA examination in order to evaluate the severity of the Veteran's right femur disability.

Hips

At issue is whether the Veteran is entitled to an increased disability rating for the bilateral hip disability.  The JMR found that the Board did not adequately investigate any functional limitation of the Veteran's hips.  This should be done.\
 
TDIU

At issue is whether the Veteran is entitled to TDIU.  The Board finds that the issue of TDIU is inexplicably intertwined with the above issues, because the matters being remanded may reveal that the Veteran's current condition has increased in severity making it more likely that he is unable to secure and maintain substantially gainful employment.  Therefore, this issue must be remanded as well.  See Harris.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to evaluate the current severity of his right femur disability.  The Board notes that the Veteran's right femur disability is being evaluated under Diagnostic Code 5313 (Muscle Group XIII) rather than under Diagnostic Code 5255 (Impairment of Femur), and, therefore, the examiner should complete a muscle injury disability benefit questionnaire or a disability benefit questionnaire responsive to the same or similar information.

The examiner should:

A) consider the definitions of moderately severe and severe muscle injuries contained in the VA regulations and explain which the Veteran's femur condition more closely approximates, providing an explanation as to which physical findings lead to the conclusion and why.

A moderately-severe disability of muscles contemplates:

i) Type of injury:  Through and through or deep penetrating wound by small high velocity missile or large
prolonged infection, or sloughing of soft parts, and intermuscular scarring.

(ii) History and complaint:  Service department
record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record
of consistent complaint of cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination and uncertainty of movement) and, if present, evidence of inability to keep up with work requirements.

(iii) Objective findings: Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

A severe disability of muscles contemplates:

Type of injury:  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.

History and complaint:  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination and uncertainty of movement) worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.

Objective findings:  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, the following are also signs of severe muscle
disability: (A) X-ray evidence of minute multiple
scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum
or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally
protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

B ) Address whether there are multiple muscle groups that are impacted by the Veteran's compound fracture of his femur.

C) Explain whether a compound fracture of the femur is akin to "shattering bone fracture or open comminuted fractured with extensive debridement" when considering a muscle injury. 

2.  Schedule the Veteran for a VA examination in order to evaluate the current severity of his bilateral hip disability.  

In so doing, the examiner should ensure that consistent with 38 C.F.R. § 4.59 the VA examination report include the range of motion testing including active, passive, weight-bearing, and nonweight-bearing, including the results following repetitive motion testing.  

The examiner should specifically discuss what effect if any of the Veteran's reported or observed additional functional impairment has on his range of motion.

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






